DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-36 are pending wherein claims 1-13 are currently under examination and claims 14-25 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method including exposing the surface of an aluminum alloy to an activating composition of gallium and claims 26-36 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of generating hydrogen gas. Applicant’s election of claims 1-13 was made without traverse in the Response filed on May 20, 2022.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (EP 1 719 820). 
In regard to claims 1, 3 and 5, Franke (EP ‘820) discloses aluminum alloys for casting components wherein the alloys would contain 8.0 to 12.4 weight percent silicon, maximum 0.2 weight percent magnesium with gallium phosphide and/or indium phosphide in an amount of 1 to 250 ppm for grain refinement ([0001] and [0012]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to concentrate the gallium phosphide and/or indium phosphide proximate the grain boundaries since these compounds would refine the grains. 
In regard to claims 6 and 10, Franke (EP ‘820) discloses the presence of the eutectic phase and since  gallium phosphide and/or indium phosphide are present throughout the alloy, it would be expected that the elements of gallium and/or indium would be present in the eutectic phase (([0012], [0014] and [0017]). 
In regard to claims 8-9, Franke (EP ‘820) discloses gallium phosphide and/or indium phosphide in an amount of 1 to 250 ppm for grain refinement ([0001] and [0012]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to concentrate the gallium phosphide and/or indium phosphide proximate the grain boundaries since these compounds would refine the grain (or make the grains smaller). MPEP 2144.05 II. 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marya (US 2010/0209288). 
In regard to claim 1, Marya (‘288) discloses aluminum alloys that are age-hardenable and degradable in water-containing fluids wherein the alloy would comprise 0.5 to 8 weight percent magnesium, 0.5 to 8 weight percent gallium, 0 to 2.5 weight percent indium, 0 to 2.3 weight percent silicon and 0 to 4.3 weight percent zinc (abstract and [0023]). Marya (‘288) discloses the presence of a grain boundary phase [0021] and since gallium and magnesium would be responsible for the age hardening (hardening of the grains) [0024], it would be expected that gallium would be proximate the grain boundaries. 
In regard to claim 2, Marya (‘288) discloses 0.5 to 8 weight percent magnesium and 0 to 2.3 weight percent silicon, which overlaps the reanges of the instant invention [0023]. MPEP 2144.05 I. 
In regard to claim 3, Marya (‘288) discloses 0 to 2.3 weight percent silicon, which overlaps the range of the instant invention [0023]. MPEP 2144.05 I. 
In regard to claim 4, Marya (‘288) discloses 0.5 to 8 weight percent magnesium, which overlaps the range of the instant invention. MPEP 2144.05 I. 
In regard to claim 5, Marya (‘288) discloses wherein indium is like gallium in that it causes an increase in hardening [0026]. Thus, it would have been obvious to one having ordinary skill to proximate the gallium and/or indium near the grain boundaries in order to improve hardening. 
	In regard to claim 7, Marya (‘288) discloses wherein the alloy would comprise 0.5 to 8 weight percent magnesium, 0.5 to 8 weight percent gallium, 0 to 2.5 weight percent indium, 0 to 2.3 weight percent silicon and 0 to 4.3 weight percent zinc (abstract and [0023]). Thus, the activating compositions of gallium, indium and zinc would be from 0.5 to 14.6 weight percent, which would be within the range of the instant invention. 

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 11 and 13, neither Franke (EP ‘820) nor Marya (‘288) specify wherein an aluminum alloy with an activating composition comprising gallium wherein gallium is concentrated proximate to grain boundaries and wherein the alloy comprises an equiaxed grain structure. 
In regard to claim 12, neither Franke (EP ‘820) nor Marya (‘288) specify wherein an aluminum alloy with an activating composition comprising gallium wherein gallium is concentrated proximate to grain boundaries and wherein the alloy comprises an elongated grain structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759